Title: To George Washington from Patrick Henry, 5 March 1778
From: Henry, Patrick
To: Washington, George



Dear Sir
Wmsburgh, March 5th, 1778.

By an Express which Colo. Finnie sent to Camp, I inclosed you an Anonymous Letter, which I hope got safe to Hand. I am anxious to hear something that will serve to explain the strange Affair which I am now informed is taken up respecting you. Mr Custis has just paid us a Visit, & by him I learn sundry particulars concerning Genl Mifflin, that much surprize me. ’Tis very hard to trace the Schemes & windings of the Enemys to America. I really thought that Man—its friend; However I’m too far from him to judge of his present Temper.
While you face the armed Enemys of our Liberty in the Field, & by the Favor of God have been kept unhurt, I trust your Country will never harbour in her Bosom the Miscreant who would ruin her best

Supporter. I wish not to flatter; but when Acts unworthy honest men are used to defame & traduce you, I think it not amiss but a Duty to assure you of that Estimation in which the public hold you. Not that I think any Testimony I can bear, is necessary for your Support, or Private Satisfaction, for a bare Recollection of what is past must give you sufficient pleasure in every Circumstance of Life. But I cannot help assuring you on this Occasion of the high Sense of Gratitude, which all Ranks of Men in this your Native Country, bear to you. It will give me sincere pleasure to manifest my Regards & render my best Services to you or yours. I don’t like to make a parade of these Things, & I know you are not fond of it; However I hope the Occasion will plead my Excuse.
The Assembly have at length empowered the Executive here to provide for the Virga Troops serving with you with Clothes &c. I am making provision accordingly & hope to do something towards it. Every possible Assistance from Goverment is afforded the Commissary of provisions, whose Department has not been attended to. ’Twas taken up by me too late to do much. Indeed the Load of Business devolved on me is too great to be managed well. A French Ship mounting Thirty Guns that has been long chased by the English Cruizers has got into Carolina as I hear last Night. Wishing you all possible Felicity I am my dear Sir your ever affectionate friend & very humble Servant

P. Henry

